DETAILED ACTION

Response to Arguments

1.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  Applicant states (see page 8 of the Remarks) “Accordingly, it is respectfully submitted that Gaur fails to remedy such deficiencies of Wentink, and Wentink and Gaur do not describe or suggest, taken individually or even in combination thereof, at least above-noted claimed features of (6) “wherein the primary access category is not always highest priority access category,” as set forth in independent claim 1, for example.”  However, as disclosed in section 0068, any content belonging to a single access class (which includes a primary access class/category) can have a secondary priority level within the access category based on the priority of other content vying for contention.  Therefore, based on the above disclosure, it is the understanding of the Examiner that the content within a primary access class/category can have a secondary priority level with regards to other content; and thus, at that moment, the primary access class/category is not the highest priority access category since the content of the primary access class/category contains content having a secondary priority level.   
	Furthermore, the Applicant states (see page 11 of the Remarks) “Further, one of reasonable skill in the art would not think and/or understand that the combination of Wentink with the teaching of Gaur provide reasonable expectation of success, which is one of the requirement for prima facie case of obviousness particularly in combination of the cited references.”  However, both Wentink and Gaur disclose contending for access to a wireless medium during a TXOP in order to transmit signals (see Wentink, sections 0059-0064, .  

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink et al. (previously cited in Office Action 9/15/2020) in view of Gaur et al. (previously cited in Office Action 9/15/2020).
	Regarding claim 1, Wentink et al. discloses an operating method of a receiving station (STA as disclosed in section 0060), comprising:	receiving a first data of a primary access category or a second data of a secondary access category (as disclosed in sections 0060-0062 and 0066-0071) from a transmitting station (AP or master device) during a TXOP (see in particular sections 0069-0070); and 
	transmitting a block acknowledgement to the transmitting station (see section 0068).
	Wentink et al. does not specifically disclose the first data pends in a primary access category and the second data pends in a secondary access category being different from the primary access category, wherein the primary access category indicates an access category associated with an enhanced distributed channel access function (EDCAF) that gains the TXOP, and the secondary access category indicates an access category not being associated with the EDCAF that gains the TXOP.  Wentink further does not disclose wherein the primary access category is not always highest priority access category.  
However, Gaur et al. discloses the transmission of frames, wherein I/P frames are deemed more important that B frames (see section 0052) and are classified as higher priority (primary AC) using the EDCA parameters as disclosed in sections 0051-0052 and 0054), while the B frames are classified as lower priority (secondary AC) as disclosed in section 0054, see also section 0018-0022 for further disclosure of the classifying of primary and secondary priority (AC) levels).  Gaur et al. also discloses (see section 0020) data of a primary access category pends (in a first queue as disclosed in section 0020) in a primary access category and data of a secondary access category pends (in a second queue as disclosed in section 0020) in a secondary access category being different from the primary access category.  Furthermore, as disclosed in section 0051, the transmission frames (I/P and B) contend for access to the wireless medium based on the EDCA parameters.  As disclosed in section 0059, the higher priority (primary AC) I/P frames associated with the higher EDCA parameter values (as disclosed in section 0052) gain access to the channel during a TXOP, while the lower priority (secondary AC) B frames are held back in the same TXOP and do not gain access to the channel during the TXOP (and are not associated with the I/P frames that gain channel access based on the EDCA parameters). Gaur further discloses the primary access category is not always highest priority access category (see section 0068).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. with the EDCAF as disclosed by Gaur et al. since Gaur et al. states reduced contention (by using the EDCAF) for higher priority frames leads to improved quality due to reduced delay and jitter (see section 0040).   
	Regarding claim 2, Gaur et al. further discloses a duration of a TXOP is a TXOP limit of the primary access category (see section 0059, wherein the data of the primary access category (I/P frames) is only transmitted during the TXOP duration (with the secondary (B frames) being held back) as disclosed in section 0059).  Therefore, it would have been obvious to include this feature since Gaur et al. states transmitting frames without contention during the TXOP duration saves contention overhead (see section 0008).   
	Regarding claims 3 and 4, the claimed apparatus includes features corresponding to the above rejection of claims 1 and 2, which is applicable hereto.  
	Regarding claim 5, Wentink et al. discloses an operating method of a transmitting station (AP or master device as disclosed in sections 0060-0061) comprising:
	transmitting a first data of a primary access category or a second data of a secondary access category (as disclosed in sections 0060-0062 and 0066-0071) to a receiving station (STA) during a TXOP (see in particular sections 0069-0070); and 
	receiving a block acknowledgement from the receiving station (see section 0068).
	 Wentink et al. does not specifically disclose the first data pends in a primary access category and the second data pends in a secondary access category being different from the primary access category, wherein the primary access category indicates an access category associated with an enhanced distributed channel access function (EDCAF) that gains the TXOP, and the secondary access category indicates an access category not being associated with the EDCAF that gains the TXOP.  Wentink further does not disclose wherein the primary access category is not always highest priority access category.  
However, Gaur et al. discloses the transmission of frames, wherein I/P frames are deemed more important that B frames (see section 0052) and are classified as higher priority (primary AC) using the EDCA parameters as disclosed in sections 0051-0052 and 0054), while the B frames are classified as lower priority (secondary AC) as disclosed in section 0054, see also section 0018-0022 for further disclosure of the classifying of primary and secondary priority (AC) levels).  Gaur et al. also discloses (see section 0020) data of a primary access category pends (in a first queue as disclosed in section 0020) in a primary access category and data of a secondary access category pends (in a second queue as disclosed in section 0020) in a secondary access category being different from the primary access category.  Furthermore, as disclosed in section 0051, the transmission frames (I/P and B) contend for access to the wireless medium based on the EDCA parameters.  As disclosed in section 0059, the higher priority (primary AC) I/P frames associated with the higher EDCA parameter values (as disclosed in section 0052) gain access to the channel during a TXOP, while the lower priority (secondary AC) B frames are held back in the same TXOP and do not gain access to the channel during the TXOP (and are not associated with the I/P frames that gain channel access based on the EDCA parameters).  Gaur further discloses the primary access category is not always highest priority access category (see section 0068).   Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. with the EDCAF as disclosed by Gaur et al. since Gaur et al. states reduced contention (by using the EDCAF) for higher priority frames leads to improved quality due to reduced delay and jitter (see section 0040).  
	Regarding claim 6, Gaur et al. further discloses a duration of a TXOP is a TXOP limit of the primary access category (see section 0059, wherein the data of the primary access category (I/P frames) is only transmitted during the TXOP duration (with the secondary (B frames) being held back) as disclosed in section 0059).  Therefore, it would have been obvious to include this feature since Gaur et al. states transmitting frames without contention during the TXOP duration saves contention overhead (see section 0008).   
	 Regarding claims 7 and 8, the claims includes features corresponding to the above rejection of claims 5 and 6, which is applicable hereto.   

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 9, 2020